--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED OPTION AGREEMENT

AMENDED AND RESTATED OPTION AGREEMENT made as of June 8, 2015 (this “Option
Agreement”), by and among GAUSS LLC (“Gauss”), GAUSS HOLDINGS LLC (“LUK
Holdco”), AUVERGNE, LLC (“Auvergne”), THE LANDON T. CLAY 2009 IRREVOCABLE TRUST
DATED MARCH 6, 2009 (“LTC Lender”), EHT, LLC (“EHT Lender”), HARRIS CLAY, an
individual (“HC Lender”), THE CLAY FAMILY 2009 IRREVOCABLE TRUST DATED APRIL 14,
2009 (together with LTC Lender, EHT Lender and HC Lender, the “Lenders”), GOLDEN
QUEEN MINING CANADA LTD. (“BC Subco”) and GOLDEN QUEEN MINING HOLDINGS, INC.
(“GQ Holdco”).

WHEREAS, Gauss, LUK Holdco and Auvergne are parties to that certain Amended and
Restated Limited Liability Company Agreement of Gauss, dated as of September 15,
2014 (the “LLC Agreement”) (capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the LLC Agreement);

WHEREAS, Gauss is a party to that certain Amended and Restated Limited Liability
Company Agreement of Golden Queen Mining Company, LLC, dated as of September 15,
2014 (the “JV LLC Agreement”);

WHEREAS, Gauss, LUK Holdco, Auvergne, LTC Lender, EHT Lender (as assignee in
interest of HC Lender) and GQ Holdco are parties to that certain Option
Agreement, dated as of December 31, 2014 (the “Existing Option Agreement”),
which was entered into in connection with that certain Term Loan Agreement,
dated as of December 31, 2014, as amended, among Golden Queen Mining Co. Ltd.
(“Golden Queen”), LTC Lender and EHT Lender (as assignee in interest of HC
Lender), pursuant to which LTC Lender and EHT Lender (as assignee in interest of
HC Lender) made a term loan of USD 12,500,000 to Golden Queen (the “Existing
Term Loan Agreement”);

WHEREAS, on the date hereof, Golden Queen and the Lenders are amending and
restating the Existing Term Loan Agreement by entering into an Amended and
Restated Term Loan Agreement (the “Term Loan Agreement”) pursuant to which (i)
the outstanding term loan to Golden Queen will be increased to USD 37,500,000,
(ii) BC Subco and GQ Holdco (together, the “Guarantors”) will guaranty the
obligations of Golden Queen in respect of such term loan and (iii) as security
for such guaranty, GQ Holdco will pledge the units representing its limited
liability company interests in the Joint Venture, and BC Subco will pledge its
shares in GQ Holdco (collectively, the “Pledged Units”) to the Lenders (the
“Pledge”) on the terms and conditions set forth in an Amended and Restated
Pledge Agreement of even date herewith (the “Pledge Agreement”);

WHEREAS, in connection with the execution of the Pledge Agreement, Gauss and GQ
Holdco, as the members of the Joint Venture, are consenting to the Pledge and to
the Lenders exercising their rights and remedies under the Pledge Agreement (the
“Consent”); and

WHEREAS, in consideration of the Consent, the Lenders wish to grant Gauss an
option (the “Option”) to purchase the Pledged Units that are Transferred (or
proposed to be Transferred) upon foreclosure, forfeit, court order, or otherwise
pursuant to exercise of remedies under the Pledge Agreement in connection with
an Event of Default (as defined in the Term Loan Agreement) (an “Involuntary
Transfer”).

-1-

--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree that the Existing Option
Agreement is hereby amended and restated in its entirety as follows:

1.     Option.

(a)     The Lenders hereby agree that, in connection with any Involuntary
Transfer, Gauss shall have the right and option (the “Option”) to purchase all
(but not less than all) the Pledged Units that are the subject of such
Involuntary Transfer (the “Foreclosed Units”), and, if Gauss elects to exercise
such right and option, the Lenders agree to sell or otherwise cause the Transfer
of the Foreclosed Units to Gauss, in exchange for the payment in cash by Gauss
of a total price equal to the value at which the Foreclosed Units are
Transferred (or proposed to be Transferred) pursuant to the Involuntary Transfer
(the “Foreclosure Price”).

(b)     The Lenders and the Guarantors shall (and the Guarantors shall cause
Golden Queen to) notify Gauss and LUK Holdco of the occurrence of an Event of
Default (as defined in the Term Loan Agreement) at the same time notice thereof
is given to the other parties to the Term Loan Agreement, but in any event no
later than five (5) calendar days after such Event of Default (whether or not
notice thereof is given to the other parties to the Term Loan Agreement). In
addition, the Lenders shall notify Gauss and LUK Holdco at least ten (10)
Business Days before the date of any Involuntary Transfer (the “Foreclosure
Notice”), which notice shall include the number of Foreclosed Units, the
Foreclosure Price and any other information as may be reasonably requested by
Gauss. The Option shall be exercisable by notice in writing (the “Option
Exercise Notice”) given by Gauss to the Lenders, copying Auvergne and LUK
Holdco, within five (5) Business Days after receipt by Gauss and LUK Holdco of
the Foreclosure Notice.

(c)     The closing of the purchase by Gauss of the Foreclosed Units (the
“Option Transfer”) shall take place on the date of the Involuntary Transfer. At
such closing, (i) Gauss shall pay the Lenders the aggregate Foreclosure Price by
wire transfer of immediately available funds, and (ii) the Lenders shall
Transfer the Foreclosed Units, or cause the Foreclosed Units to be Transferred,
to Gauss free and clear of any lien or encumbrance, with any documentation
reasonably requested by Gauss to evidence such Transfer.

(d)     Each of the Guarantors hereby agrees, in connection with any exercise by
Gauss of the Option and the Transfer of Foreclosed Units, to use its
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate such Transfer.

2.     Purchase of New Units. Notwithstanding anything to the contrary in
Section 3.6 of the LLC Agreement, Auvergne and LUK Holdco hereby agree that (i)
in the issuance of New Units by Gauss in connection with, and in order to fund
the Purchase Price for, the Option Transfer, each Original Group shall be
entitled to purchase, at the price and on the other terms and conditions
specified in the Issuance Notice, a number of the New Units such that the
Aggregate Percentage Interest of each Original Group immediately following such
issuance of New Units shall be equal to the Aggregate Percentage Interest of
such Original Group immediately prior to such issuance, (ii) each of Auvergne
and LUK Holdco shall notify Gauss within 3 (three) calendar days of delivery of
the Option Exercise Notice (which shall serve as the Issuance Notice) whether it
elects to purchase New Units in such issuance, (iii) if either of Auvergne or
LUK Holdco does not elect to purchase all of the New Units it is entitled to
purchase or does not fund the purchase price in respect thereof, then the final
sentence of Section 3.6(b) of the LLC Agreement shall apply, and (iv) each
Original Group electing to purchase New Units in such issuance shall fund the
subscription price for such New Units no later than on the date of the
Involuntary Transfer. For the avoidance of doubt, Auvergne and LUK Holdco
acknowledge and agree that no consent of any Member shall be required pursuant
to Section 6.6 of the LLC Agreement in connection with any of the transactions
contemplated by this Option Agreement.

-2-

--------------------------------------------------------------------------------

3.     No Amendment. Except as otherwise expressly amended or modified hereby,
all of the terms and conditions of the LLC Agreement and the JV LLC Agreement
shall continue in full force and effect.

4.     General.

(a)     The parties hereto agree that, if any of the provisions of this Option
Agreement were not performed in accordance with their specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at law
would exist and damages would be difficult to determine, and, therefore, it is
agreed that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or in equity.

(b)     This Option Agreement may be amended or supplemented only by written
agreement of all the parties to this Option Agreement. Neither this Option
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties without the prior written consent of the other parties. Subject to the
preceding sentence, this Option Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

(c)     This Option Agreement, the LLC Agreement, the JV LLC Agreement and the
Consent constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof. Nothing in this Option
Agreement, express or implied, is intended to or shall confer upon any person
other than the parties (and their respective successors and permitted assigns)
any right or remedy of any nature whatsoever under or by reason of this Option
Agreement.

(d)     This Option Agreement shall for all purposes be construed in accordance
with and governed by the laws of the State of Delaware without reference to its
conflict or choice of laws principles that would lead the laws of any other
State to apply. To the extent not prohibited by any provisions of applicable law
that cannot be waived, each of the parties hereby waives and covenants that he
or it will not assert (whether as plaintiff, defendant or otherwise) any right
to trial by jury in any forum in respect of any issue, claim, demand, action or
cause of action arising out of or based upon this Option Agreement or the
subject matter hereof, whether now existing or hereafter arising and whether
sounding in tort or contract or otherwise.

-3-

--------------------------------------------------------------------------------

(e)     All notices, requests and other communications to any party hereunder
shall be in writing and shall be deemed given if delivered personally, telecopy
faxed (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

  If to Auvergne or the Lenders, to:       c/o East Hill Management Company   10
Memorial Drive   Suite 902   Providence, RI 02903   Fax: (401) 490-0749      
with a copy (which shall not constitute notice) to:       Sullivan & Worcester
LLP   One Post Office Square   Boston, MA 02109   Attention: William A. Levine,
Esq.   Fax: (617) 338-2880       If to Gauss or LUK Holdco, to:       c/o
Leucadia National Corporation   520 Madison Avenue   New York, NY 10022  
Attention: H. Jimmy Hallac   Email: jhallac@leucadia.com   Fax: 212-598-4869    
  with a copy (which shall not constitute notice) to:       Weil, Gotshal &
Manges LLP   767 Fifth Avenue   New York, NY 10153   Attention: Andrea A.
Bernstein, Esq. and Matthew Gilroy, Esq.   Fax: (212) 310-8007       If to the
Guarantors, to:       Golden Queen Mining Holdings, Inc.   15772 K Street  
Mojave, CA 93501   Attention: H. Lutz Klingmann

-4-

--------------------------------------------------------------------------------

or such other address or telecopy fax number as such party may hereafter specify
by like notice to the other parties. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 P.M. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

[Remainder of page intentionally left blank]

 

 

 

-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Option Agreement to be duly
executed and delivered as of the date first above written.

GAUSS LLC THE LANDON T. CLAY 2009 IRREVOCABLE   TRUST DATED MARCH 6, 2009      
  By:     /s/ H. Jimmy Hallac                                         By:    
/s/ Thomas M. Clay                                                Name: H. Jimmy
Hallac                     Thomas M. Clay, Trustee Title: President          
GAUSS HOLDINGS LLC HARRIS CLAY         By:     /s/ H. Jimmy
Hallac                                               /s/ Harris
Clay                                                               Name: H.
Jimmy Hallac   Title: President       AUVERGNE, LLC GOLDEN QUEEN MINING
HOLDINGS, INC.         By:     /s/ Thomas M.
Clay                                         By:     /s/ H. Lutz
Klingmann                                             Thomas M. Clay, Manager
Name: H. Lutz Klingmann   Title: President     EHT, LLC THE CLAY FAMILY 2009
IRREVOCABLE   TRUST DATED APRIL 14, 2009         By:     /s/ Jonathan C.
Clay                                         By:     /s/ Thomas M.
Clay                                                 Jonathan C. Clay, Manager  
       Thomas M. Clay, Trustee

[Amended and Restated Option Agreement]

--------------------------------------------------------------------------------

GOLDEN QUEEN MINING CANADA LTD.

By:     /s/ H. Lutz Klingmann                                        

[Amended and Restated Option Agreement]

--------------------------------------------------------------------------------